— Appeal from a judgment of the Supreme Court (Torraca, J.), entered June 15, 1992 in Ulster County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition, inter alia, as time barred and for failure to exhaust administrative remedies.
While incarcerated at Shawangunk Correctional Facility in Ulster County, petitioner filed numerous grievances relating to medical services, alleged confiscation and destruction of personal property and harassment. Petitioner commenced this proceeding requesting investigation and appropriate discipline of correctional services staff who have harassed him, an order enjoining further harassment and directing the return of all personal property, as well as money damages. Supreme Court dismissed the petition. We affirm.
We agree with Supreme Court that petitioner failed to exhaust his administrative remedies in all but 11 of his grievances, requiring dismissal of the petition as it pertains to these grievances (see, Matter of Roberts v Coughlin, 165 AD2d 964; Matter of Harris v Coughlin, 157 AD2d 997). As to the grievances for which petitioner did exhaust his administrative remedies, the record reveals that this proceeding was commence^ more than four months after petitioner was given notice of the final determinations and must therefore be dismissed as time barred (see, Matter of Bogle v Mann, 175 AD2d 409). Supreme Court also properly found that it had no jurisdiction to consider petitioner’s claims for money damages (see, Matter of Ronson v Commissioner of Correction, State of N Y., 112 AD2d 488). Finally, given that petitioner is no Monger incarcerated at Shawangunk Correctional Facility, his request for injunctive relief against the staff in that facility is (moot.
Weiss, P. J., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.